Citation Nr: 9904568	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-13 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for chloracne due to 
exposure to Agent Orange.

3.  Entitlement to an increased (compensable) evaluation for 
lichen simplex chronicus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from July 1967 to May 1970 
and from January 25, 1991, to March 26, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  Hypertension was not caused by or the result of service 
connected PTSD, and was not aggravated by PTSD.  

2.  The claim for service connection for chloracne due to 
exposure to Agent Orange is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

3.  Lichen simplex chronicus is not currently manifested by 
any lichenified plaques involving an exposed surface or 
extensive area.  


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to, or the result of, 
or aggravated by, service connected PTSD.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc)..  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for chloracne due 
to exposure to Agent Orange.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The schedular criteria for a compensable disability 
rating for lichen simplex chronicus have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension as Secondary to Post-
Traumatic Stress Disorder (PTSD).  

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service connected condition by a service-connected 
condition is also compensable.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  As is true for all claims, a 
secondary service connection claim must be supported by 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is plausible or possible is generally 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
 14, 17 (1993).

To establish that a claim for secondary service connection is 
well grounded, a veteran must present medical evidence of a 
current disability and, credible, i.e. satisfactory, evidence 
that his service-connected disorder caused his current 
disability.  Credible evidence as to causation requires 
competent medical evidence.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service medical records are negative for hypertension, as are 
reports of VA examinations in 1970, 1976 and 1992.  In 
October 1996, the veteran submitted a claim for hypertension 
which he alleged had been caused by PTSD.  A VA outpatient 
clinical record in April 1995 noted that he had a history of 
hypertension which was being treated, as well as the fact 
that he was overweight.  The report stated that the 
hypertension was well controlled.  An April 1996 VA 
outpatient record from a primary care clinic indicated that 
the veteran's problems were obesity, high blood pressure, and 
an elevated uric acid.  Examination revealed an elevated 
blood pressure reading of 165/91.  A VA report for 
hospitalization from September to November 1996 stated that 
the veteran had been given a diagnosis of hypertension in 
January 1995 and placed on Dyazide.  An outpatient report in 
May 1997 revealed a blood pressure reading of 157/90.  It was 
noted at that time that the veteran weighed 243 pounds.

In May 1997, the veteran underwent a VA disability evaluation 
examination.  A medical history, as reported by the veteran, 
mentioned that he had been hypertensive ever since leaving 
the service in 1970, but had not had a history of heart 
disease.  He denied current symptomatology of any cardiac 
disorder.  Physical examination revealed no clinical evidence 
of heart enlargement.  The rhythm was regular.  There was no 
evidence of a murmur, thrill, or friction rub.  Three 
randomly recorded blood pressure readings were 150/80, 
144/80, and 146/80.  The impression was hypertension.  

In April 1998, a VA physician wrote that the veteran was 
being treated for PTSD and also had hypertension.  She 
stated:  "It is known that anxiety or emotional stress can 
elevate one's blood pressure.  It is possible that [the 
veteran's] PTSD aggravates his blood pressure problems."  

In June 1998, at the request of the RO, a VA physician 
reviewed the claims folder.  He noted that the veteran had a 
diagnosis of hypertension and had been started on therapy in 
March 1995.  At that time, his discharge blood pressure from 
the hospital was 150/90.  Several blood pressure readings 
were brought to the examiner's attention by the veteran; 
these were 165/91 in April 1996, 152/86 in December 1996, and 
157/90 in May 1997.  He had not had a history of heart 
disease and was not having angina, palpitations, orthopnea, 
or paroxysmal nocturnal dyspnea.  On physical examination, 
this physician recorded three random blood pressures:  
184/92, 180/90, and 178/90.  The heart was not enlarged; the 
rhythm was regular; there was no murmur, thrill or friction 
rub.  The final diagnosis was essential hypertension.  

The examiner noted that the veteran's blood pressure had been 
diagnosed in 1995 and that he had allegedly had PTSD since 
around 1970.  The examiner pointed out that, at the time of 
the initial treatment for hypertension, the veteran had 
weighed 228 pounds.  On this examination, he weighed 241 
pounds.  The examiner opined that it is more logical to 
assume that the elevation of systolic pressure was probably 
more related to weight gain than anything else, as his 
diastolic pressures had been amazingly stable throughout the 
course of the treatment of his hypertension since initial 
diagnosis.  He was unable to find any valid basis for 
concluding that stress had aggravated the veteran's essential 
hypertension, which was marginal at most.  He believed that 
weight gain likely had more to do with elevation of his 
systolic pressure than anything else.  

Although the veteran recently claimed that he has been 
hypertensive since he left the service, the medical evidence 
reflects that hypertension was first shown 1995, many years 
after his first period of active service and several years 
after the second.  There is no medical opinion of record to 
the effect that hypertension was caused by, or is the result 
of, the service connected PTSD.  There is, however, medical 
opinion of record to the effect that it is "possible" that 
the service connected PTSD aggravates hypertension.  In view 
of the holding in Allen, this opinion renders the veteran's 
claim plausible, that is, well-grounded.

Having found the claim well grounded, the Board has reviewed 
the claim on its merits, and concludes that it must be 
denied.  As noted, there is medical opinion to the effect 
that a relationship between the PTSD and hypertension is 
"possible".  That opinion, it must be emphasized, is not 
supported by reference to the facts of the veteran's case or 
by any rationale.  On the other hand, the record also 
includes later medical opinion to the effect that there is 
"no valid basis" to conclude that stress aggravated the 
veteran's hypertension.  This opinion is supported by review 
of the contents of the claims file and reference to the facts 
of the veteran's case.  For these reasons, the Board finds 
this latter opinion to be more probative than the former.  
This being the case, the evidence preponderates against the 
claim, which must then be denied.

Although the veteran may believe that his hypertension was 
caused by stress from PTSD, he is not a medical professional.  
It is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), and 
lay opinions are insufficient bases upon which to make any 
finding as to etiology. 

II.  Service Connection for Chloracne Due to Exposure to 
Agent Orange

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App.  610.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Where the claim involves issues of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  

The three elements required for a well-grounded claim are:  
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

If the claim involves a current disorder alleged to result 
from exposure to Agent Orange, a regulatory presumption of 
service connection may possibly apply.  Under the authority 
granted by the Agent Orange Act of 1991, the Secretary of 
Veterans Affairs has listed certain diseases associated with 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era which warrant this presumption.  61 Fed. Reg. 
57,587 (1996); 38 U.S.C.A. § 1116 (West 1997); 38 C.F.R. 
§§ 3.307(d), 3.309(e) (1997).  See also Darby v. Brown, 10 
Vet. App. 243, 246 (1997); Brock v. Brown, 10 Vet. App. 156, 
162 (1997).  Chloracne or other acneform disease consistent 
with chloracne are among the diseases listed at 38 C.F.R. 
§ 3.309(e).  The chloracne or other acneform disease 
consistent with chloracne must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
in service.  38 C.F.R. § 3.307(a)(6)(ii). 

Here, the veteran claims that he has chloracne, which was 
allegedly incurred during service in Vietnam as a result of 
exposure to Agent Orange.  His medical records, however, both 
inservice and post service, fail to provide any diagnosis of 
chloracne or of acneform disease consistent with chloracne.  
Service medical records are devoid of any evidence of any 
type of skin disorder.  Several months after service in 
November 1970, a private physician reported the veteran's 
statement that he had had a rash on both arms while in 
Vietnam which had persisted despite topical applications used 
while in the service.  This physician provided a diagnosis of 
lichen simplex chronicus.  Other diagnoses of skin disorders 
have included mild urticaria, probably contact dermatitis, in 
August 1993; tinea pedis in August 1994; chronic tinea in 
April 1996; xerosis, tinea pedis, and mild folliculitis in 
June 1997; and verruca and tinea pedis in July 1996.  No 
physician has provided a diagnosis of chloracne or any other 
type of acneform disorder.  

Therefore, although chloracne is included in the list of 
conditions entitled to presumptive service connection under 
38 U.S.C.A. § 1116(a) and 3.309(e) as due to Agent Orange 
exposure, the veteran has not been shown to have chloracne 
within a year of separation after his first period of service 
or otherwise.  Accordingly, the claim is denied as not well-
grounded. 


The RO has found the veteran's claims not well grounded and 
has specifically addressed the question of well-groundedness 
in its decisions, thus obviating any prejudice to the veteran 
from the omission of the well-grounded analysis.  
Additionally, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to submit a well 
grounded claim for service connection for the claimed 
condition, and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  

The Board also considered the argument that recent changes to 
VA's Adjudication Procedure Manual, M21-1 have the 
substantive effect of requiring that VA assist the veteran in 
the development of his claim prior to making any prior 
decision, even if the claim is not well grounded.  Assuming 
arguendo that the referenced changes to M21-1 were of such 
substantive quality that they have same force as a 
regulation, Cf. Fugere v. Derwinski, 1 Vet. App. 103 (1990), 
the Board notes that the controlling statute, 38 U.S.C.A. § 
5107, specifically requires that a claimant for VA benefits 
present a well-grounded claim.  The United States Court of 
Appeals for the Federal Circuit, in considering the statutory 
construction of 38 U.S.C.A. § 5107, has expressly held that 
the VA's duty to assist attaches only after a claimant 
submits a well-grounded claim.  It is the responsibility of 
the Board to determine whether a claim is well grounded.  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc).  
Accordingly, it follows that the Board must require that the 
veteran fulfill his obligation of submitting a well-grounded 
claim before any "duty to assist" is triggered.

III.  A Compensable Evaluation for Lichen Simplex Chronicus 

The Board notes that the veteran's claims for a compensable 
evaluation is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The diagnosis of lichen simplex chronicus in November 1970 
has been discussed above.  VA examination report in May 1992 
noted a reported history of a rash on the fingers in Vietnam 
which had been diagnosed as lichen planus.  The veteran was 
not found to have a rash at the time of this examination and 
had no complaints of any skin disorder.  In August 1993, a VA 
outpatient report provided a diagnosis of mild urticaria, 
probably contact dermatitis, possibly due to a change in 
laundry powder used in washing clothes.  

VA outpatient records noted tinea pedis in August 1994 and 
chronic tinea and neuro dermatitis in April 1996.  During VA 
hospitalization in September-November 1996, the veteran's 
skin was noted to have good turgor.  He had a birthmark to 
the left of his lumbar spine and some moles crossing his 
trunk.  In July 1996, verruca and tinea pedis were noted.

Dermatology examination in June 1997 noted a reported history 
of a rash beginning on his feet as itchy bumps, which 
appeared at random.  Shortly thereafter he began getting the 
bumps over his stomach, back, legs, and arms.  He had since 
had trouble with intermittent eruptions of itchy spots.  He 
complained of pain and itching which kept him awake at 
nights.  Upon physical examination, the veteran's skin was 
noted to be diffusely dry.  On his back he had several open 
comedones, but no noted follicular papules or pustules.  
There was a background of dryness but no eczematous changes.  
The skin of his feet was mildly scaly in a moccasin 
distribution, which was potassium hydroxide positive.  There 
were no lichenified plaques or eczema seen.  The impression 
was xerosis, tinea pedis, and mild folliculitis.  The 
physician recommended topical ointments for the feet and an 
antibacterial soap to control the mild folliculitis on his 
back.  

Lichen simplex chronicus, an unlisted condition, is rated by 
analogy to eczema under 38 C.F.R. § 4.118, Diagnostic Code 
7806.  This code provides that with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition, a 50 
percent evaluation is warranted.  If there is exudation or 
itching with constant extensive lesions or marked 
disfigurement, a 30 percent evaluation is warranted.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area a 10 percent rating is warranted.  
The disorder is noncompensable when there is slight, if any, 
exfoliation, exudation, or itching on a nonexposed surface or 
small area.  

In a consideration of this claim for an increased rating for 
lichen simplex chronicus, it is noted that no examiner since 
1970 has provided this particular diagnosis.  Tinea pedis, 
diagnosed several times over the years, is not the same 
disorder.  (Tinea pedis is also called athlete's foot.  
Dorland's Illustrated Medical Dictionary 1724 (27th ed. 
1988)).  Findings on recent examination, at which time 
several skin disorders were noted, did not include 
lichenified plaques, and a diagnosis of lichen simplex 
chronicus was not made.  

Because the current medical evidence does not reveal any 
exfoliation, exudation or itching on an exposed surface or on 
an extensive area due to lichen simplex chronicus, a 
compensable evaluation is not warranted.  Accordingly, the 
claim for a compensable evaluation for lichen simplex 
chronicus is denied.  

Although the Board has also considered the applicability of 
the reasonable doubt doctrine as to this claim, inasmuch as 
there is no approximate balance of positive and negative 
evidence, the doctrine is not for application in this case.  
See 38 U.S.C.A. § 5107(b).  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder (PTSD)is denied.  

Entitlement to service connection for chloracne due to 
exposure to Agent Orange is denied.

Entitlement to a compensable evaluation for lichen simplex 
chronicus is denied. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

